UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7083



BURTON CHARLES WEEKS,

                                            Plaintiff - Appellant,

          versus


FRANKLIN FREEMAN; FINESSE COUCH; LYNN C.
PHILLIPS; MARTIN J. MCDADE; JOSEPH B. HALL,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-97-418-5-BO-2)


Submitted:   December 11, 1997         Decided:     December 30, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Burton Charles Weeks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a North Carolina inmate, appeals the district

court's order denying relief on his 42 U.S.C. § 1983 (1994) com-

plaint under 28 U.S.C.A. § 1915A (West Supp. 1997). We have re-

viewed the record and the district court's opinion and find that

this appeal is frivolous. Accordingly, we dismiss the appeal on
the reasoning of the district court. Weeks v. Freeman, No. CA-97-
418-5-BO-2 (E.D.N.C. June 30, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the
decisional process.




                                                         DISMISSED




                                2